Citation Nr: 1829124	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  10-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for residual of head injury, claimed as traumatic brain injury (TBI).  

4.  Entitlement to a compensable rating for bilateral pterygium with dry eye syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to April 2004 in the U.S. Army.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in March 2017, when it was remanded for additional development.  In an October 2017 rating decision, VA granted service connection for a somatoform disorder manifested by symptoms including shoulder pain and gastrointestinal symptoms.  The record does not include a diagnosis of a left shoulder disorder during the period of the claim.  Thus, the Board finds this rating decision satisfies the appeal of the claim for service connection for the left shoulder disorder.  The record does include distinct diagnoses pertaining to the gastrointestinal system and right shoulder, namely gastroesophageal reflux disease and right labral tear.  Thus, claims for entitlement to service connection based on these diagnoses remain before the Board.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's GERD began in service.

2.  The Veteran's right shoulder disorder, diagnosed as right labral tear, is not related to service. 

3.  The Veteran's service did not result in a TBI or a current residual of a head injury.   

4.  The Veteran's bilateral eye disability does not result in visual acuity worse than 20/40 in either eye or visual field impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  

3.  The criteria for service connection for residuals of head injury have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  

4.  The criteria for a compensable rating for a bilateral eye disability have not been met.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
The Board finds service connection is warranted for a gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD).  The record includes the Veteran's history of indigestion/heartburn at a service examination in April 2004, and her competent postservice histories of heartburn/indigestion symptoms since service.  The record also includes a March 2009 laboratory report that reveals a diagnosis of gastroesophageal reflux.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for GERD.  

The Board finds service connection is not warranted for a shoulder disorder.  Initially, the Board reiterates that service connection is in effect for a somatoform disorder manifested by symptoms including shoulder pain.  There is no evidence of a current symptom affecting the right shoulder other than those attributed to the somatization disorder or labral tear.  Notably, although the April 2011 VA examiner determined that the Veteran "may have had" a shoulder sprain in service, there is no diagnosis of sprain during the period of the appeal and "sprain" is not a "chronic disease" per 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Board will limit its adjudication to entitlement to service connection for status-post right labral tear.  

The record reveals a diagnosis of a labral tear in April 2010.  An April 2011 VA examiner provided a probative opinion that the labral tear was not present during service and was not related to service.  The examiner, and multiple medical professionals, have determined that the shoulder arthralgia experienced by the Veteran during and since service is somatic and not due to a shoulder disorder, including the labral tear.  See, e.g., September 2003 service treatment record; September 2010 VA treatment record.  There is no competent evidence linking the labral tear to service.  Specifically, there is no medical evidence of a link and the Board finds the Veteran is not competent to attribute the labral tear to service.  Although the Veteran is competent to report her symptomatic history, given the evidence of a distinct disorder resulting in shoulder pain, the Board finds the Veteran is not competent to attribute any pain to a labral tear rather than the somatoform disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Finally, the Board concludes that service connection is not warranted for a residual of in-service head injury, claimed as TBI.  Initially, the Board notes that the record includes conflicting histories as to the nature of any in-service head injury.  The April 2004 separation examination reveals a negative history of head injury but a history of periods of unconsciousness or concussion during basic training.  Postservice records reveal an initial negative history of concussion, head trauma, exposure to primary blast, or loss of consciousness during service, but records dated years later report histories of in-service concussions, exposure to blasts, and loss of consciousness.  Compare September and October 2008 VA TBI screenings and March 2010 private medical record (history of "possibly" hitting her head in service) with March 2014 VA treatment record (history of head slamming into ground and loss of consciousness during service); August 2016 hearing transcript (history of vehicle flipping and proximity to blasts during service); June 2017 VA treatment record (history of in-service head trauma from ejection from car and explosions and concussions); July 2017 VA treatment record (history of concussion during service but no loss of consciousness) and August 2017 VA examination record (history that was ejected from vehicle and sometimes lost consciousness). 

Even assuming the Veteran did incur head trauma in service, the probative evidence does not suggest that the in-service injury has resulted in any service-connectable chronic residual.  Notably, service connection is already in effect for behavioral changes as due to a psychiatric disability and somatization disorder.  

The record includes findings from multiple examiners that the Veteran does not have a TBI.  Specifically, an October 2008 VA TBI evaluation reveals the physiatrist's determination that the Veteran's history was not consistent with TBI and an August 2017 VA examiner determined the Veteran did not have a TBI or any residuals thereof.  The August 2017 VA examiner explained that there were no findings consistent with TBI on the current physical examination, noting that neurological evaluation was normal.  A July 2017 VA speech-language pathologist also failed to make a diagnosis of TBI or residual thereof, noting that a concussion usually heals quickly and full recovery is expected even if the person has had more than one concussion.  The Board finds the record is absent any probative evidence of a current residual of TBI.  Although the record includes the Veteran's histories of TBI and diagnoses of "history of TBI," the record is absent any actual diagnosis of TBI or residual thereof, and the Board finds an assessment of "history of TBI," which the record indicates is based on the Veteran's history and not a diagnostic history, is not probative evidence of a service-connectable disorder.  Accordingly, the Board finds service connection is not warranted for a TBI.

The Board further finds service connection is not warranted for an arachnoid cyst, claimed to result from in-service head trauma.  The record indicates that an arachnoid cyst was discovered on computerized tomography in May 2010, at which time it was believed to be asymptomatic and an incidental finding.  The August 2017 VA examiner determined that the cyst was less likely than not related to service.  There is no probative evidence linking the arachnoid cyst to service, to include any in-service head trauma.  Although the Veteran may believe the cyst is related to service, the Veteran is not competent to link the cyst to service.  See Jandreau, supra.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Increased Rating

The Veteran's bilateral eye disability is rated as noncompensable under Diagnostic Code 6034.  While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revision is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Veteran's claim was received prior to December 10, 2008; thus, the revised criteria are not for application. 

Under the "old" criteria, pterygium was evaluated on the basis of resulting loss of vision, if any.  See 38 C.F.R. § 4.84a, DC 6034 (2008).  Impairment of visual acuity is determined based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes.  With regard to impairment of field vision, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.84a, Ratings for Impairment of Field Vision (2008).

A compensable rating is not warranted at any time during the period of the claim based on visual impairment.  The record includes VA examination reports dated in February 2009, May 2013, and September 2017 and VA eye clinic/ophthalmology treatment records dated throughout the period of the appeal.  Clinical evaluation consistently reveals visual acuity at 20/40 or better and full visual field.  The Board acknowledges that the Veteran has reported blurriness in the eyes.  Although the Veteran is competent to report her symptoms, the Board finds the objective findings are more probative than the Veteran's subjective accounts.  The Board has considered whether there is any other schedular basis for granting this claim but has found none.  There is no evidence that the pterygium involves the retina, conjunctiva, lacrimal gland, or other ocular structure, and although the pterygium is visible and in an exposed area, it is not manifested by even one characteristic of disfigurement: it is less than 0.6 centimeters wide and 13 centimeters long and involves less than 39 square centimeters.  38 C.F.R. § 4.118 , DC 7800.  Furthermore, the record includes findings that the reported pain is not ocular pain but pain in the area around the eye.  See June 2017 VA treatment record.  As such, the reported pain is not a possible basis for a higher rating.  Accordingly, the claim must be denied.  


ORDER

Service connection for GERD is granted.

Service connection for a right shoulder disorder is denied.

Service connection for residuals of head injury is denied.

A compensable rating for a bilateral eye disorder is denied. 



____________________________________________
ANTHONY C. SCIRE, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


